Broyles, C. J.
The accused was convicted of an assault with intent to rape. The evidence, direct and circumstantial, amply authorized a finding that he committed an assault and battery upon the female in question with the intent to have sexual intercourse with her, provided only he succeeded in inducing her to consent thereto. This was a reasonable hypothesis under the facts of the case and was not excluded by the circumstantial evidence adduced. It follows that the verdict was unauthorized by the evidence, and that the refusal to grant a new trial ivas error.

Judgment reversed.


Luke and Bloodworth, JJ., concur.